Citation Nr: 0632998	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-33 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for intestinal syndrome, to 
include as a result of exposure to Agent Orange.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The record indicates the veteran requested a video hearing 
before a Member of the Board, but failed to appear for his 
scheduled hearing in July 2006.

The veteran seeks service connection for an intestinal 
disorder, which appears on the title page as the RO has 
characterized the claim, to include exposure to Agent Orange.  
However, the veteran maintains in his Notice of Disagreement 
(NOD), his Substantive Appeal (VA Form 9), and in written 
statements dated in March and June 2002 that his intestinal 
syndrome and exposure to Agent Orange are separate issues.  
The claim application of March 2002 indicates the veteran 
probably listed two separate issues.  However, exposure to 
Agent Orange, standing alone, is not a disability.  

If the veteran wants to claim a separate disability as a 
result of his alleged exposure to Agent Orange, then he 
should specify such a service connection claim in a written 
message to the RO and state that his service connection claim 
for intestinal syndrome is not connected to exposure to Agent 
Orange.  

Further, the Board notes that in a written statement dated in 
April 2004, the veteran refers to surgery on his leg for 
removal of skin problems three weeks before writing or 
submitting that statement.  If the veteran wishes to raise 
another service connection claim here, then he should do so 
in writing before the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

The veteran's NOD and his written statement dated in March 
2002 contain information that the veteran applied for Social 
Security Administration (SSA) disability payments.  Whether 
the veteran received an award and, if he did so, what the 
basis of the award was, is not clear from the claims file.  
The veteran listed a separate identification number, an 
individual's name, and two telephone numbers, in addition to 
revealing the information that he had applied for Social 
Security.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran was receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998).  In Tetro v. Gober, 14 Vet. 
App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

Therefore, the AMC should obtain these papers, if they exist, 
to determine if and when SSA awarded the veteran disability 
payments, and to further determine what, if any, disability 
SSA recognized.

Finally, while this matter has been undergoing development, 
additional judicial guidance has been provided concerning 
notice and development provisions of the Veterans Claims 
Assistance Act (VCAA).  See Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In view of that guidance, 
additional notice will be provided to the veteran.

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his claim.  In addition, the veteran should 
be afforded a notice letter reflective of the Court's recent 
cases interpreting the VCAA.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the appellant, 
and as indicated, the Social Security 
Administration and request copies of the 
veteran's SSA application, the 
administrative decision, and all medical 
records considered in his claim for 
disability benefits (and any subsequent 
disability determination evaluations).  If 
appellant indicates that he has not been 
awarded Social Security disability 
benefits, additional requests for records 
are likely not indicated.

2. The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the RO should invite the veteran 
to clarify his claim, if any, regarding 
exposure to Agent Orange and leg skin 
problems.

3. Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
April 2004 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action, 
unless otherwise notified.  VA will notify the veteran, if 
further action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



